Title: To Thomas Jefferson from Matthew Lyon, 1 March 1801
From: Lyon, Matthew
To: Jefferson, Thomas



Sir—
Washington March 1st. 1801

Being sensible that Jabez Fitch Marshal of Vermont has no title to the good opinion of any honest man I cannot suppose he will be sufferd to remain one day in office to disgrace the Administration of the Man he has so often Cursed and defamed—
Three Candidates have applied to me to be recomended to that appointment either of whom are Qualified to perform the duties of the Office, I think it proper to name them all and give their Charracters—
The first who applied to me is Doctor John Willard of Adison County he is somewhat eminent in his profession & practices in Middlebury where he lives & several adjacent Townships, his ocupation has given him great opportunity to defend the republican cause which he has done with much Skill, Zeal, & fidelity for many years and has been a great means of holding a Majority in that Quarter on the republican side, he has Served the town of Middlebury which  contains A large number of Aristocratic Lawyers as a member of Convention and Assembly & the year before last he was choosen by the People of the State as one of the Council of Censors.
The next person who has applied is General Isaac Clark an active Veteran more famed for Valour & Bravery than an other man in Vermont he is one of the first Settlers of that Country, his father served as President of the Convention at and before the formation of the Constitution & filled many Important stations after to his death. General Clark rose from a private Soldier step by step to the rank of a Brigadier General haveing earned every promotion by some distinguished Act of Bravery, his last promotion was in Consequence of his Zeal, prudence, & sound discretion in suppressing a ramification of Shays’s insurection which reached into Vermont—
On the Admission of Vermont into the Union General Clark would have been more universally approved of for Marshal than any other man, but a kind of Modesty which N England people are seldom guilty of possessing prevented Governor Chittenden from recomending him because he was his Son in Law and Clark would not Ask of him the favor.
Every effort of the Anglo Fedreal party to disceminate their poison in Vermont has met with General Clarks opposition & his popularity in their early attempts was a strong barrier against them, consequently that popularity must be destroyed by them. he has for the greater part of the time been a member of the Legislature since 1778 in Sepr 1798 when it was decreed that I should be imprisoned he was to be expelled, and as soon as he was chosen it was rumor’d among the Feds that he was to be expelled but no one could tell for what, When the Legislature met Clark was as usual appointed one of the Committee to sort & Count the votes for Governor & Council. while that bussness was doing a Young knaveish lawyer by the name of Jacob Smith who represented Royaltown in the County of Windsor contrary to the usual rotine of the bussness left his County Collegues and intruded himself upon General Clark to join him in counting Votes, Smith took down the Number on a peice of paper as Clark counted them, the agragate of the whole votes were sorted & decleration made, the next day an accusation was brought forward against General Clark & Jacob Smith was brought to prove that he had given off wrong numbers of Votes which were added to the sum total of the Votes, an other person (who was undoubtedly in the secret) picked up the Original papers which had been thrown away those Smith indentified, on this evidence Clark was expelled the house, altho the Alteration made in the  Votes were palpably improbable for him to make and every body knew that if Clark had been guilty of a thing of the kind he would have secured the original papers instead of throwing them on the floor with the rest, Clark had at least as good a right to Charge Smith with Setting down the Votes different from what he gave them off as Smith had to charge him with the error—the republican Members 44 in number opposed the vote of expulsion and believed Clark to be innocent & Smith the Villian, the people of the Town of Castelton concurred in the opinion & immediately elected & retur him to the same assembly, but in the face of the Constitution which forbids a second expulsion for the same offence they refused him a seat. in Sepr 1799 he was again elected & served in the Assembly.
When I was last in Vermont I avoided saying any thing to him on the subject of the Marshalship knowing that if he should be favord with a nomination Chipman & Payne would oppose & Villifie him in the Senate & possibly defeat his appointment, but he has writen to me in such terms that I cannot avoid makeing the Application, he recounts his services & sufferings which I am well acquainted with, he says (and I know it to be true) that he never before solicited an office, that he is growing old & unable to push his domestic bussness as he formerly did, that he is well able to perform the duties of that Office, that had he solicited the Marshalship on our admission into the Union it could not have been denied him.
Altho Sir I consider General Clark to be a Man of Strict Honour & probity capable of fulfilling the duties of the Office with honour to the Goverment as he possesses a peculiar adroitness which in distinguished Stations never fails to render him popular, I would not mention him without intimateing what his enimies will say against him, nor would I wish to risque the weight of a single hair of the popularity of your Administration for to serve any friend or even myself In the present case I am too much in General Clark’s Intrest to be a judge of the effects of such an appointment on the popularity of the Administration on an extensive scale. but I am certain every republican in Vermont would approve of the measure exept those who may themselves be disappointed
The other Candidate is Doctor James Witherill of Fairhaven he has been my successor in the Legislature of Vermont & Stands on equal Ground with Doctor Willard in point of Merrit & Qualification. They are all my intimate friends—with great respect I am Sir
your hble Servt

M Lyon

 